United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2131
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                Gabriel Roubideaux,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                    for the District of South Dakota - Central
                                  ____________

                           Submitted: October 12, 2022
                            Filed: October 27, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Gabriel Roubideaux appeals a sentence imposed by the district court1 after he
pleaded guilty to arson. His counsel has moved to withdraw and filed a brief under

      1
       The Honorable Roberto Lange, Chief Judge, United States District Court for
the District of South Dakota.
Anders v. California, 386 U.S. 738 (1967), challenging the restitution order, the
guidelines calculation, and the reasonableness of the sentence.

        We conclude that the district court did not plainly err in ordering Roubideaux
to pay $22,675 in restitution, as the government presented the investigator’s
testimony, the victim’s sworn declaration outlining her losses, and photographs of the
trailer home before and after the fire. See United States v. Clausen, 949 F.3d 1076,
1081 (8th Cir. 2020). The district court also did not err in applying a base offense
level of 24, as the offense involved the destruction of a dwelling, and the guideline
does not require specific intent to destroy a dwelling. See U.S.S.G. § 2K1.4(a)(1)(B).
Finally, the court did not impose a substantively unreasonable sentence, as there is
no indication that it overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing the
relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we affirm
and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-